Title: To Thomas Jefferson from David Howell, 4 October 1793
From: Howell, David
To: Jefferson, Thomas



Dear Sir
Providence Octo, 4. 1793

I wrote you a few days ago by private conveyance: but fearing miscarriage of that Letter I now write by Post. You will have been informed before this can be put into your hands of the death of Mr. Channing, the Atty. for this District. The most respectable Gentlemen in this place have been pleased to recommend me for that place. Flattering myself of your good opinion from the notice you have on former occasions, been pleased to take of me I take the Liberty to request your interest with the President in my favour for that appointment.
Ever since I left Congress I have with unremitting assiduity applied myself to the study and practice of the Law—and have studiously avoided political life and have no expectations but in the line of my profession. For my zeal in adopting the new Constitution the good people of this State did me the Honor to leave me out of the place of Atto. General which I then held.
  I know of no Competitor on this occasion excepting a Young Gentleman D. L. B. who has not resided more than a year in this State—of this fact, as relative to him, I wish the President to be informed.
My Situation in this Town is at present agreeable and easy. I am furnished with, I presume, the best Library that ever was in N. England—and it is my expectation to devote my life to the business of my profession. Sat verbum sapienti.
I expect a temporary appointment will be made immediately. With great esteem I remain Dr Sr Your affectionate friend

David Howell

